Citation Nr: 0115478	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  00-19 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
the service-connected post traumatic stress disorder (PTSD) 
from August 27, 1997 to April 19, 1999.

2.  Entitlement to an evaluation in excess of 70 percent for 
the service-connected PTSD from April 20, 1999.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to October 
1974.

This appeal arose from a July 1998 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
PTSD and which assigned it a 30 percent disability 
evaluation, effective August 27, 1997.  The veteran testified 
at a personal hearing at the RO in March 1999; in June 1999, 
the hearing officer granted an evaluation of 50 percent, 
effective August 27, 1997, for the veteran's PTSD (this 
decision was promulgated by a rating action issued that same 
month).  An August 1999 rating action increased the 
evaluation assigned to the PTSD to 70 percent, effective 
April 20, 1999.  A June 2000 rating action denied an 
increased evaluation for the PTSD and also denied entitlement 
to a total rating based on individual unemployability.


FINDINGS OF FACT

1.  Between August 27, 1997 and April 19, 1999, the veteran's 
PTSD was described as moderate to severe, manifested by such 
symptoms as fugue-like lapses of concentration; increased 
emotional lability; increased temper; fear of intimacy; 
extreme social isolation; ruminative and nihilistic thinking; 
amotivation; anergia; trouble making decisions; 
hypervigilance; insomnia; confusion; feelings of paranoia; 
and intrusive thoughts.

2.  From April 20, 1999, the veteran's PTSD has been 
described as moderate to severe, manifested by such symptoms 
as trouble sleeping; disturbing dreams; trouble with rage; 
continuing rumination over minimal existence, loneliness and 
feelings of shame; occasional flashbacks; slight anxious mood 
and appropriate affect; tearfulness; anxiety; hypervigilance; 
ongoing nihilistic rumination; and a mild degree of 
distractibility secondary to hyperarousal.

3.  The veteran's service-connected PTSD does prevent him 
from securing and following substatnially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent, but no 
more, between August 27, 1997 and April 19, 1999, have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 3.321(b)(1); Part 4, including §§ 4.1, 4.2, 4.7, Code 9411 
(2000).

2.  The criteria for an evaluation in excess of 70 percent 
from August 27, 1997 have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 3.321(b)(1); Part 4, including 
§§ 4.1, 4.2, 4.7, Code 9411 (2000).

3.  The veteran is unemployable solely due to his service-
connected PTSD.  38 C.F.R. § 4.16(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes VA 
examination reports, all of which the Board finds to be 
adequate for rating purposes, as well as numerous treatment 
records.  No additional pertinent evidence has been 
identified by the veteran, and the Board therefore finds that 
the record as it stands is complete and adequate for 
appellate review.  Further, the veteran and his 
representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to an increased evaluation for the service-
connected PTSD and for entitlement to a total disability 
evaluation based on individual unemployability.  The Board 
concludes that the discussions in the rating decision, 
statement of the case, and letters have informed the veteran 
and his representative of the information and evidence 
necessary to warrant entitlement to the benefits sought, and 
there has therefore been compliance with VA's notification 
requirement.  The Board therefore finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's claims and that no further action is necessary to 
meet the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of he result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been implemented.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In order to justify a 50 percent disability for PTSD, there 
must be occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger to self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.  38 C.F.R. Part 4, Code 9411 (2000).

According to 38 C.F.R. § 4.16(a) (2000), total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities: provided, that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.


FACTS

In November 1997, the veteran was treated for marijuana and 
alcohol abuse.  On November 18, it was noted that he became 
tearful when he discussed Vietnam traumas.  On the 19th, he 
commented that he had been depressed ever since returning 
from Vietnam, but that it had gotten worse over the last 
three years.  He stated that he did think properly and could 
not recall the last time he made a good decision.  He 
recounted having thought about suicide.  Tears would well up 
during the interview.  The diagnoses were depression and 
possible PTSD.

VA records developed between January and July 1998 noted his 
treatment for depression.  In January, he was noted to be 
working as a night shift supervisor; however, by July, he had 
lost his position as a supervisor.  He noted that he was 
having troubles working as a peer with those he had formally 
supervised; in fact, he commented that they were threatening 
him.  On July 17, 1998, he had feelings of impending 
disaster.  He displayed significant anxiety and pressured 
speech.  He also noted that he was having intrusive trauma 
memories.

The veteran was examined by VA in July 1998.  He complained 
of experiencing fugue-like lapses of concentration, increased 
emotional lability and temper, a fear of intimacy, lack of 
libido, extreme social isolation, rumination and nihilistic 
thinking, amotivation, anergia, trouble making decisions, 
hypervigilance, insomnia, confusion, fearfulness, feelings of 
paranoia, a sense of doom, and intrusive thoughts.  He was 
working at a factory on the third shift, although he had been 
receiving negative reports from his supervisors; he also 
reported having difficulty getting along with co-workers.  
The examination noted that he was alert and oriented, with no 
evidence of any major thought disorders.  He displayed an 
appropriate and related affect, although he was somewhat 
emotionally labile (that is, he was easily moved to tears).  
He had trouble staying in the examination room.  His speech 
was spontaneous and normal in rate and rhythm.  He referred 
to passive suicidal thoughts.  Insight and judgment were 
found to be fair to good.  The diagnosis was moderate to 
severe PTSD.  A Global Assessment of Functioning (GAF) Score 
of 51 was assigned.

The veteran was hospitalized at a VA facility between 
December 15, 1998 and January 19, 1999.  The diagnoses were 
cannabis dependence and alcohol abuse; PTSD; and recurrent 
depression.  He indicated that he would often wake up 
startled and felt isolated and hopeless.  He felt that he was 
losing control of his life and could see no future.  He 
recounted experiencing nightmares, intrusive thoughts and 
depressive symptoms.  There was no indication of psychosis or 
mania.  His mood was sad and his affect was labile.

The veteran was then transferred to the Stress Disorder 
Treatment Unit, where he stayed from January 19 to February 
23, 1999.  His symptoms included intrusive thoughts, 
occasional nightmares, flashbacks, depression, social 
isolation, paranoia with difficulty trusting people, 
increased startle reflex and hypervigilance.  The mental 
status examination on admission noted that he was alert, 
oriented in three spheres and in good contact.  His insight 
and judgment were deemed to be fair.  His affect was 
appropriate and his mood was euthymic.  There was no evidence 
of either delusions or hallucinations.  His speech displayed 
a regular rate and rhythm and was coherent and goal directed.  
The discharge mental status examination noted that there had 
been no evidence of a psychosis during his stay.  The 
diagnoses were PTSD and cannabis abuse.  A GAF Score of 31 
was assigned.

In March 1999, the veteran testified at a personal hearing at 
the RO.  He stated that he had no relationships and was 
reclusive.  He had sleep problems, no sex drive and was 
depressed.  He felt that his decision-making abilities were 
confused and lacked focus.  He had no self-confidence.  He 
denied having flashbacks per se, but admitted to intrusive 
thoughts; he stated that he often had trouble distinguishing 
between dreams and reality.  His depression had resulted in 
decreased tolerance of others and he commented that he did 
not like crowds.  He indicated that he had been terminated 
from his last employment because of his ulcers.

On April 20, 1999, the veteran's treating psychologist 
submitted a statement in which it was noted that he had been 
treating the veteran since February 1997.  He had turned 50 
and felt that his mind was cluttered with Vietnam memories 
and that his life was becoming increasingly disorganized and 
unmanageable.  He was unemployed, morose, isolated and 
constantly preoccupied with trying to cope with his intrusive 
thoughts, nightmares, shame and low self-esteem.  He was 
irritable and described having anger outbursts, difficulty 
concentrating and an exaggerated startle response.  His 
symptoms included intrusive thoughts, distressing dreams, re-
experiencing traumatic events, avoidance of reminders of the 
war, avoidance of thoughts and feelings about the war, an 
inability to recall aspects of the trauma, decreased interest 
in activities, feelings of estrangement and detachment and a 
sense of a foreshortened future.  It was noted that he 
suffered during his sessions but that he continued to come.  
It was noted that he had been unable to hold employment.  He 
had held a number of jobs for a few months; he would then 
become depressed, confused and unreliable.  As a consequence, 
he would lose the job.  The diagnosis was PTSD and a GAF 
Score of 45 was assigned.

Between June and July 1999, the veteran was admitted to a VA 
facility for the treatment of substance abuse problems.  His 
participation in the treatment program was sketchy.  He had 
trouble accepting feedback, as well as accepting 
responsibility for his actions.  A GAF Score of 35 was 
assigned.  

VA treatment records developed between January and February 
2000 noted that on February 11, he was alert and focused on 
his therapy.  He was continuing to gain and uphold his self-
esteem.  He described having strange dreams, but he did not 
report their frequency.  Nor was he experiencing severe 
intrusive thoughts or dreams of Vietnam.  At the time of this 
evaluation, he was noted to be suffering from a low level of 
PTSD symptoms.

The veteran was afforded a VA examination in February 2000.  
He was living with his father, who had suffered a myocardial 
infarction after his return to the home.  The veteran took 
his father to all medical appointments and did the shopping, 
cooking and cleaning.  He attended weekly psychotherapy 
sessions.  He indicated that if he did not take his 
medications, his depression and trouble sleeping would 
return.  He described having distressing dreams, although he 
could not recall their content.  He indicated that he was 
afraid that he would explode with rage and he continued to 
ruminate about his minimal existence, loneliness and feelings 
of shame.  He noted that he had a panic attack in the past 
year; he indicated that he had been driving when the 
headlights of the other cars reminded him tracers coming from 
ground fire.  The evaluation noted that he was alert and 
fully oriented.  There was no evidence of a major thought 
disorder.  His mood was slightly anxious with an appropriate 
and related affect of normal range.  He was tearful at some 
points in the interview, noting that his anxiety would 
increase if he had to recount his inservice traumas.  He was 
anxious and hypervigilant during the interview, although he 
was less overtly defensive, fearful and angry than he was 
during the 1998 VA examination.  He maintained adequate eye 
contact and his speech was spontaneous with a slightly 
increased rate.  He had ongoing nihilistic rumination and a 
mild degree of distractibility secondary to hyperarousal.  
The diagnosis was moderate to severe PTSD, with a GAF Score 
of 55.  The examiner noted that the veteran did have physical 
limitations that, when coupled with his lack of interpersonal 
skills and poor impulse control, rendered him unemployable.


ANALYSIS

Entitlement to an evaluation in excess of 50 
percent from August 27, 1997 to April 19, 1999

After a careful review of the evidence of record, it is found 
that entitlement to a 70 percent disability evaluation from 
August 27, 1997 to April 19, 1999 is warranted.  As noted 
above, a 70 percent disability evaluation requires the 
following:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The evidence showed that 
during this time period, the veteran was suffering from 
complaints of lapses of concentration, increased emotional 
lability and temper, a fear of intimacy, lack of libido, 
extreme social isolation, rumination and nihilistic thinking, 
amotivation, anergia, trouble making decisions, 
hypervigilance, insomnia, confusion, fearfulness, feelings of 
paranoia, a sense of doom, and intrusive thoughts.  He had 
fears of losing control and felt hopeless.  The July 1998 VA 
examination assigned a GAF Score of 51, which indicated the 
presence of serious symptoms.  A VA hospital report from 
December 1998 to January 1999 assigned a GAF Score of 35, and 
the Stress Disorder Treatment Unit, where the veteran was 
treated from January to February 1999, assigned a score of 
31, which suggested that the veteran was suffering from major 
to serious impairment in communication or judgment or an 
inability to function in almost all areas.  See American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, pg. 47 (4th ed., revised 1994).  The 
veteran had also displayed an inability to maintain 
employment.  It is found that this level of impairment is 
more adequately compensated by the assignment of a 70 percent 
disability evaluation from the time of the original grant of 
service connection.  


Entitlement to an evaluation in excess of 70 percent from 
August 27, 1997

After reviewing the evidence of record, it is found that a 
100 percent disability pursuant to 38 C.F.R. Part 4, Code 
9411 (2000) is not justified.  A 100 percent disability 
evaluation requires the presence of the following:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger to self or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation or own name.  None of the evidence of record 
developed since his claim for service connection for PTSD 
suggests gross impairment in thought processes; in fact, 
there has been no indication of a major thought disorder.  
The veteran does not experience persistent delusions or 
hallucinations, nor does he display grossly inappropriate 
behavior.  He has never been shown to be a danger to himself 
or others and he is able to perform the activities of daily 
living (the February 2000 VA examination had noted that, 
since his father's myocardial infarction, he had assumed the 
responsibilities of shopping, cooking and cleaning).  
Finally, there is no suggestion that the veteran has ever 
been disoriented to time or place; in fact, he has always 
been described as well oriented.  As a consequence, it is 
found that the evidence does not support a finding of 
entitlement to a 100 percent schedular evaluation for the 
service-connected PTSD.

In exceptional cases where the schedular evaluations are 
found to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2000).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id. 

The schedular evaluation assigned in this case for the 
appellant's PTSD is not inadequate.  As the schedular 
criteria provide a basis to award increased compensation for 
the PTSD, which have been considered, as discussed above, it 
does not appear that there are any "exceptional or unusual" 
circumstances indicating that the rating schedule is 
inadequate to compensate the appellant for this disability.  
VAOPGCPREC 6-96, 61 Fed. Reg. 66749 (1996).  Specifically, 
there is no evidence of an exceptional disability picture.  
It is not shown by the evidence that the veteran has required 
such frequent periods of hospitalization so that the 
application of the regular schedular standards has been 
rendered impractical.  In addition, there appears to be no 
evidence of "marked interference" in employment as a result 
of this disability beyond that contemplated by the regular 
schedular standards.  Thus, in the absence of any evidence 
which reflects that this disability is exceptional or unusual 
such that the regular schedular criteria are inadequate to 
rate it, the RO's failure to consider or to document its 
consideration of this section was not prejudicial to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Therefore, it is concluded that the evidence of record 
supports a finding of entitlement to an evaluation of 70 
percent for the service-connected PTSD from August 27, 1997; 
however, the preponderance of the evidence is against a 
finding of entitlement to a schedular 100 percent disability 
evaluation for this disorder.


Entitlement to a total disability evaluation based on 
individual unemployability

The veteran is service-connected for PTSD, which has been 
assigned a 70 percent disability evaluation.  As noted above, 
total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided, that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  38 C.F.R. § 4.16(a) 
(2000).

After a careful review of the evidence of record, it is found 
that the veteran meets the criteria noted above.  He does 
have a service-connected disability that is ratable at 60 
percent or more.  In addition, the veteran's treating 
physician indicated in April 1999 that the veteran was unable 
to maintain employment because of his PTSD; it was noted that 
he would obtain employment, only to lose it after he became 
depressed, confused and unreliable.  The VA examination, 
while noting that he did have some physical limitations, was 
unable to maintain employment due to his lack of 
interpersonal skills and poor impulse control.  Therefore, it 
is found that the evidence supports a finding that the 
veteran is unable to secure or follow a substantially gainful 
occupation due to his service-connected PTSD, which has been 
assigned a 70 percent disability evaluation.


ORDER

Entitlement to a 70 percent disability evaluation, but no 
more, for the service-connected PTSD from August 27, 1997 is 
granted.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
granted.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

